Third District Court of Appeal
                               State of Florida

                            Opinion filed May 1, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1282
                         Lower Tribunal No. 16-10576
                             ________________


                            The State of Florida,
                                    Appellant,

                                        vs.

                                Daniel Rincon,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Ivonne Cuesta
and Alberto Milian, Judges.

      Ashley Moody, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for appellant.

     Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public
Defender, for appellee.


Before SCALES, LINDSEY and MILLER, JJ.

      SCALES J.
      The State of Florida appeals (i) the trial court’s May 16, 2018 dismissal of

an Affidavit of Violation of Probation, setting forth an alleged probation violation

by appellee, the defendant below, Daniel Rincon; and (ii) the trial court’s

contemporaneous termination of Rincon’s probation. The State maintains that the

trial court neglected to abide by the procedural imperatives of section 948.06(8) of

the Florida Statutes. We agree, reverse the order on appeal, and remand for further

proceedings.

                              Statement of the Case

      On June 24, 2016, Rincon pleaded guilty to Aggravated Battery on a

Pregnant Victim and Strong-Arm Robbery (lower tribunal case number F16-9231).

Rincon had struck his pregnant girlfriend and taken a piece of jewelry (with a

value of under $100) from her. He received a sentence of four years of probation.1

The offense of battering a pregnant woman qualified Rincon as a “violent felony

offender of special concern,” pursuant to section 948.06(8)(b)1. and (c)3.

      On May 9, 2018, the Florida Department of Corrections filed an Affidavit of

Violation of Probation, alleging that Rincon had violated his probation when the

police arrested him on May 5, 2018, for driving with a suspended license. At first

appearance on May 9th, the trial court ordered Rincon held without bond.

1On the same day, Rincon pleaded guilty to Possession of a Controlled Substance
and Possession of Marijuana (lower tribunal case number F16-10576). He received
a probation sentence of four years and one day. The trial court ordered that the
probation sentences in F16-9231 and F16-10576 run concurrently.

                                         2
Subsequently, the State and Rincon entered into plea negotiations, but never

reached an agreement. The parties came before the trial court on May 16, 2018, for

a plea hearing. At that point, Rincon had been in jail for eleven days.

      At this hearing, the trial court learned the following information about

Rincon: (i) this was Rincon’s first probation violation in two years; (ii) Rincon had

completed both a domestic violence intervention program and a drug evaluation

program, and had completed a portion of a parenting course; (iii) the State’s plea

offer was thirty days in jail (including the time Rincon had served already),

reinstatement of probation, and Rincon’s admission to the underlying suspended

license offense; (iv) the alleged probation violation made Rincon eligible for a

prison term of between approximately three and thirty-five years; (v) the pregnant

woman Rincon battered had given birth to their child and recently had given birth

to the second of their children; and (vi) Rincon was employed and supporting his

family.

      The trial court responded to this information – sua sponte and over the

State’s objection – by dismissing the violation of probation and by terminating

Rincon’s probation “unsuccessfully.”

                                      Analysis

      Because Rincon qualified as a “violent felony offender of special concern,”

the trial court was obligated to follow the procedures of section 948.06(8). While



                                          3
section 948.06(2)(c) authorizes the trial court to dismiss a probation violation,

section 948.06(8), by its express provisions, controls over section 948.06(2)(c). §

948.06(8)(a), Fla. Stat. (2018). Section 948.06(8)(d) provides:

      The court shall not dismiss the probation or community control
      violation warrant pending against an offender enumerated in this
      paragraph without holding a recorded violation-of-probation hearing
      at which both the state and the offender are represented.

§ 948.06(8)(d), Fla. Stat. (2018).

      Subsection (8)(e) further provides that, if, after the trial court conducts this

evidentiary hearing, the trial court determines the violent felony offender of special

concern has violated probation,2 the trial court must make a series of written

findings as to whether the offender poses a danger to the community. §

948.06(8)(e)1., Fla. Stat. (2018); see Barber v. State, 207 So. 3d 379, 384 (Fla. 5th

DCA 2016). If the trial court finds that the offender poses a danger to the

community, then the trial court must revoke probation and sentence the offender to

the statutory maximum or longer, if the law permits. § 948.06(8)(e)2.a., Fla Stat.

(2018). If, however, the trial court finds that the offender does not pose a danger to

the community, then the trial court “may revoke, modify or continue the probation.”

§ 948.06(8)(e)2.b.



2If, at this evidentiary hearing, the trial court finds that the violent felony offender
of special concern has not violated probation, the trial court presumably would
dismiss the violation warrant. § 948.06(8)(d), Fla. Stat. (2018).

                                           4
      The trial court did not follow the procedural requirements of section

948.06(8)(d) and (e).3 Whatever the trial court observed in Rincon’s personal

development during the previous two years required a deeper exploration in a formal

hearing and the requisite written findings.4

      Therefore, we reverse the order on appeal and remand for further proceedings

to be conducted in accordance with section 948.06(8).

      Reversed and remanded with instructions.




3We express no opinion as to whether the parties in this case could have fashioned
a plea agreement that would have pre-empted trial court compliance with the
procedural dictates of section 948.06(8).
4 We find no merit in Rincon’s argument that the trial court’s dismissal of his
probation violation and termination of his probation occurred because the trial
court participated in a plea negotiation.

                                          5